United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0458
Issued: July 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 27, 2019 appellant filed a timely appeal from an August 30, 2019 merit
decision and a November 20, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment; and (2) whether

1
The Board notes that, following the November 20, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal.
2

5 U.S.C. § 8101 et seq.

OWCP properly denied appellant’s request for a review of the written record pursuant to 5 U.S.C.
§ 8124(b) as untimely filed.
FACTUAL HISTORY
On June 18, 2019 appellant, then a 38-year-old painter, filed an occupational disease claim
(Form CA-2) alleging that she developed bilateral plantar fasciitis due to factors of her federal
employment, including prolonged standing on the balls of her feet while walking in a small space
all day. She noted that she first became aware of her condition and realized that it was caused or
aggravated by her employment on August 8, 2018. Appellant did not stop work.
In a June 19, 2019 development letter, OWCP noted that it had received no evidence in
support of appellant’s occupational disease claim. It informed her of the type of factual and
medical evidence necessary to establish her claim and provided a questionnaire for her completion
regarding her employment activities. In a separate development letter of even date, OWCP
requested that the employing establishment provide additional information regarding appellant’s
employment duties, including comments from a knowledgeable supervisor regarding the accuracy
of her statements. It afforded both parties 30 days to respond.
In an August 8, 2018 medical report, Dr. Mark Floyd, Board-certified in family medicine,
noted that appellant was evaluated for bilateral foot pain. Appellant indicated that she could not
recall injuring her feet and that her pain was worse when she got up in the morning and started
walking. Dr. Floyd diagnosed bilateral plantar fasciitis and referred her to a podiatrist for further
evaluation.
In medical reports dated from September 10 to October 8, 2018, Dr. Philip Hahn, a Boardcertified podiatrist, noted that he had evaluated appellant with regard to her complaints of bilateral
foot pain. Appellant informed him that she had been in pain for a while, and that standing all day
at work caused her feet to hurt. Dr. Hahn observed that she presented with unstable foot posture
with obvious structural deformities and noted that her narrow type foot structure limited the surface
area for weight distribution. He diagnosed congenital pes planus of both feet and other
enthesopathy of both feet. Dr. Hahn opined that appellant’s primary problem was caused by her
foot structure and long days of walking with heavy shoes on concrete at work.
In a March 15, 2019 physical therapy report, Sam Codemo, a physical therapist, provided
a plan of care for appellant’s bilateral plantar fasciitis.
In a March 25, 2019 medical report, John Howell, a physician assistant, diagnosed plantar
fibromatosis of both feet, as well as carpal tunnel syndrome, right. He also noted that appellant
requested completion of paperwork related to her hand and foot pain.
In medical reports dated from May 2 to June 27, 2019, Dr. Hahn noted that he had
evaluated appellant for her bilateral foot pain and indicated that therapy initially improved her
condition, but the pain ultimately returned. He diagnosed congenital pes planus of both feet; a
contracture of both ankles; other enthesopathy of both feet; and hypertrophy of bone, right ankle
and foot.

2

In a June 20, 2019 letter, the employing establishment controverted appellant’s
occupational disease claim. It asserted that the medical evidence submitted was insufficient to
show that her bilateral plantar fasciitis was causally related to her employment duties.
In a June 27, 2019 attending physician’s report (Form CA-20) Dr. Hahn checked a box
marked “Yes” indicating that appellant had a preexisting physical impairment and he explained
that her history of working long days standing on concrete and rubber floors, along with her narrow
foot structure, caused the medial columns in her feet to collapse. He diagnosed bilateral plantar
fasciitis and checked a box marked “Yes” indicating that her condition was caused or aggravated
by her federal employment and reasoned that, due to her narrow foot structure, the long hours on
her feet worsened her condition.
In response to OWCP’s questionnaire appellant submitted a July 16, 2019 statement in
which she described her contributing employment factors as standing on concrete and rubber floor
mats for extended periods of time every day for 10 hours. She also asserted that she had not
performed any additional activities outside of work that contributed to her condition.
By decision dated August 30, 2019, OWCP denied appellant’s occupational disease claim
finding that the evidence of record was insufficient to establish that her diagnosed conditions were
causally related to the accepted factors of her federal employment. It explained that she failed to
submit a physician’s opinion as to how her employment factors caused, contributed to, or
aggravated her medical conditions.
Appellant continued to submit additional medical evidence including unsigned medical
reports from Advanced Foot & Ankle Center of Texarkana, P.A. dated September 20 and 30, 2019,
which noted her complaints of bilateral foot pain. In a letter dated September 20, 2019,
Mr. Howell indicated that she developed plantar fasciitis due to standing on her feet and squatting
down while in the performance of her work duties, which put stress on her plantar tendons.
On an appeal request form dated September 30, 2019, postmarked October 1, 2019,
appellant requested a review of the written record by a representative of OWCP’s Branch of
Hearings and Review.
By decision dated November 20, 2019, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record finding that it was untimely filed as it was
not postmarked within 30 days of the issuance of the August 30, 2019 decision. After exercising
its discretion, the Branch of Hearings and Review further found that the merits of the claim could
equally well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and factors of employment, the employee must submit sufficiently rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
In support of her claim appellant submitted medical evidence diagnosing bilateral plantar
fasciitis and detailing treatment dating back to August 2018. The medical evidence provides
consistent diagnoses and indicates that she described employment duties requiring standing and
walking on concrete and rubber floor mats for extended periods of time, which caused pain to her
feet.
Included in the medical evidence submitted was a June 27, 2019 Form CA-20 in which
Dr. Hahn indicated that appellant’s narrow foot structure was a preexisting physical impairment.
He diagnosed bilateral plantar fasciitis and opined that her condition was caused or aggravated by
her federal employment. In support of his opinion, Dr. Hahn explained that appellant’s history of
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

K.V., Docket No. 18-0723 (issued November 9, 2018).

8

S.S., Docket No. 18-1488 (issued March 11, 2019); I.J., 59 ECAB 408 (2008).

4

long days on her feet working on concrete and rubber floors, along with her narrow foot structure,
caused the medial columns in her feet to collapse due to continued exposure to strain. In medical
reports dated from September 10, 2018 to June 27, 2019, he continued to opine that her unstable
foot posture and narrow type foot structure, which limited the surface area for weight distribution,
and the effect of long days of walking with heavy shoes on concrete for work, caused her diagnosed
conditions.
Accordingly, the Board finds that the medical evidence from Dr. Hahn is sufficient to
require further development of the medical evidence to see that justice is done.9 Dr. Hahn is a
Board-certified physician who is qualified in his field of medicine to render an opinion on the issue
of causal relationship and he provided a comprehensive and convincing review of the medical
record and case history. It is further found that he provided a pathophysiological explanation as
to how the mechanism of the accepted employment factors was sufficient to cause the diagnosed
conditions. The Board has long held that it is unnecessary that the evidence of record in a case be
so conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.10 Following review of Dr. Hahn’s medical evidence, it is found that his medical
opinion is well rationalized and logical and is therefore sufficient to require further development
of appellant’s claim.
It is well established that, proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.11 OWCP has an obligation to see that justice is
done.12
On remand OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts. Its referral physician shall provide a well-rationalized
opinion as to whether her diagnosed medical conditions are causally related to the accepted
employment factors. If the physician opines that the diagnosed conditions are not causally related
to the factors of appellant’s employment factors, he or she must explain with rationale how or why
their opinion differs from that of Dr. Hahn. After such further development of the case record as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.13
9

D.S., Docket No. 17-1359 (issued May 3, 2019); X.V., Docket No. 18-1360 (issued April 12, 2019); C.M., Docket
No. 17-1977 (issued January 29, 2019); William J. Cantrell, 34 ECAB 1223 (1983).
10
W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein).
11

See C.C., Docket No. 18-1453 (issued January 28, 2020); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).

12

See B.C., Docket No. 15-1853 (issued January 19, 2016).

13

In light of the Board’s disposition of the first issue, the second is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2019 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 23, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

